DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 07/30/2021. The following is the status of the claims:
Claims 1-6, and 8-11 are pending.
Claims 1, 5-6, 8, and 10 have been amended.
Claim 7 has been cancelled.
Claim 11 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 8-11 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, a joint inventor, or 

Regarding Claim 1, the claim recites that “an outer surface of the plurality of posts and/or hollow collar bodies is formed with multiple grooves” in lines 11-13 and the claim also recites “a wick structure located on… outer walls of the support structure” in lines 15-16. It appears that applicant is trying to claim that the plurality of posts and/or hollow collar bodies include both multiple grooves and a wick structure which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, a joint inventor, or the inventor(s), at the time the application was filed, had possession of the claimed invention. As best understood per Applicant disclosure, the support structure is in the form of a plurality of posts and/or hollow collar bodies which are provided with a wick structure on their outer surface and with the wick structure being selected from the group consisting of a sintered powder structure, a netlike structure, and a plurality of grooves. There is no disclosed embodiment in which the outer surface/walls of the posts and/or hollow bodies include a combination of a sintered powder structure, a netlike structure, and a plurality of grooves, therefore claim 1 introduces new matter. For examination purposes the recitation of “a wick structure located on inner wall surfaces of the chamber and outer walls of the support structure” in lines 15-16 is interpreted as --a wick structure located on inner wall surfaces of the chamber and the multiple grooves forming a wick structure on outer walls of the support structure--.
Regarding Claim 8, the claim now introduces new matter because of the same issues set forth as to claim 1 above. In other words, there is no disclosed embodiment in which the support structure include a combination of wick structures, i.e. a combination of the grooves required in claim 1 and a porous structure required in claim 8.
Claims 2-6, and 8-11 are also rejected based on their dependency from claim 1.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, and 8-11 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant, regards as the invention.

Regarding Claim 1, the claim recites that “an outer surface of the plurality of posts and/or hollow collar bodies is formed with multiple grooves” in lines 11-13 and the claim also recites “a wick structure located on outer wall surfaces of the support structure” in lines 15-16. It is unclear whether Applicant is trying to claim that the outer surfaces of the plurality of posts and/or hollow collar bodies include a wick structure in addition to the multiple grooves or if the grooves constitute the wick structure thus rendering indefinite the metes and bounds sough for protection of the claim. For examination purposes the claim is interpreted as set forth in the new matter rejection above.
Regarding Claim 4, the claim recites “multiple grooves being formed on one face of the ceramic plate” in lines 4-5, base claim 1 also recites “a wick structure disposed on inner wall surfaces of the chamber” in lines 15-16 which include inner wall surfaces of the ceramic plate and which in turn is at least one face of the ceramic plate. It is unclear whether the multiple grooves recited in claim 4 correspond to the wick structure required by claim 1 or if the grooves recited in claim 4 are in addition to the wick structure required in claim 1 thus rendering indefinite the metes and bounds sough for protection of the claim. For examination purposes the recitation of “multiple grooves being formed on one face of the ceramic plate” in lines 4-5 is interpreted as --the wick structure including multiple grooves being formed on one face of the ceramic plate--.
Claims 2-6, and 8-11 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al. - (US2009/0040726 - previously cited), in view of Lee et al. - (US2008/0171647 - previously cited), further in view of Tan et al. - (US2011/0108245 - previously cited) and further in view of Chen et al. - (US2006/0213648 - newly cited) hereinafter referred to as “Hoffman”, “Lee”, “Tan”, and “Chen”, respectively.

Regarding Claim 1, Hoffman discloses (Figure 8) a vapor chamber structure assembly (vapor chamber shown in Figure 8 but having the structural bodies 13 formed in the upper plate rather than in the lower plate, per Paragraph 0083 stating that the structural bodies can be formed on either one of the upper and lower plates. For ease of reference plate 102 in Figure 8 is interpreted as the upper plate and plate 101 in Figure 8 is interpreted as the lower plate) comprising: 
a heat source (92, not shown in Figure 8 but consistent with that shown in Figure 1, such as a CPU per Paragraph 0108);
a main body (assembly of plates 101 & 102) formed of a metal plate (102, i.e. copper, per Paragraph 0096, lines 7-10) and a second plate (101) correspondingly closed to each other (as shown in Figure 8) to thereby together define a chamber (100) therebetween (as shown in Figure 8); 
a support structure (13) including a plurality of posts and/or hollow collar bodies (as shown in Figure 8, and per Paragraph 0085, structure 13 is in the form of plural hollow posts) formed on one face (inner face) of the metal plate (as shown in Figure 8) to protrude toward and abut against one face (inner face) of the second plate (as shown in Figure 8) with the second plate of the main body arranged in contact with the heat source (not shown in Figure 21, but consistent with that shown in Figure 1), wherein an outer surface (surface exposed to chamber 100) of the plurality of (small grooves, per Paragraph 0085), 
a working fluid (20); and
a wick structure (12) located on the inner wall surfaces (faces defining chamber 100) of the chamber (as shown in Figure 8) and the multiple grooves forming a wick structure on outer walls (walls facing the chamber 100) of the support structure (as shown in Figure 8 and per Paragraph 0085). 
Hoffman fails to teach the heat source packaged in a ceramic material.
However, Lee teaches that ceramic PGA packaging is the very common packaging used for CPU’s (per Paragraph 0006, lines 5-9) since ceramic packaging can provide high reliability and hermetic structure due to the compact binding characteristics of ceramic (per Paragraph 0005, lines 6-8) and since ceramic material provides good thermal conductivity and electrical insulation and it is thus serve as the common material for both the substrate and lid/cap of CPU’s (per Paragraph 0004, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hoffman, by packaging the heat source in a ceramic material, as taught by Lee, since ceramic packaging can provide high reliability and hermetic structure due to the compact binding characteristics of ceramic, since ceramic material provides good thermal conductivity and electrical insulation and it is thus serve as the common material for both the substrate and lid/cap of CPU’s, and since it has been held to be within the general skill of a worker in the art to select a 
Hoffman as modified still fails to teach wherein the material of the second plate is ceramic.
However, Tan teaches (Figure 5 with details of board 49 per board 74 in Figure 8) a vapor chamber structure (48) comprising a main body (the body of 48) formed of a metal plate (30) and a second plate (49); the metal plate and the second plate being correspondingly closed to each other to thereby together define a chamber (55) therebetween; the chamber being internally provided with a wick structure (per Paragraph 0056), and a working fluid (per Paragraph 0067). In particular, Tan teaches that heat generating components cannot be directly attached to metallic surfaces of the vapor chamber and thus a dielectric or electrically-insulating material must be used therebetween as to prevent short circuits and therefore teaches to employ ceramic as the material for the second plate (as shown in Figure 8 and per Paragraph 0073) as to allow for direct attachment of the heat generating component while avoiding bonding reliability issues and/or a decrease of thermal conductivity due to the additional dielectric or insulative layer (per Paragraph 0016).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Hoffman, by employing ceramic as the material of the second plate, as taught by Tan, for the purpose of allowing for direct attachment of the heat generating component while avoiding bonding reliability issues and/or a decrease of thermal conductivity due to the additional dielectric or insulative layer that would otherwise be needed.
(consistent with how the heat source in Hoffman is in contact with the second plate and since the heat source is now packaged in a ceramic material and since the second plate is now a ceramic plate).
Hoffman as modified still fails to teach wherein the multiple grooves intersect each other.
However, Chen teaches (Figures 2-4B) a vapor chamber structure assembly (20) comprising: a heat source (26), a main body (22) defining a chamber (21), a working fluid (24), and a wick structure (27). In particular, Chen teaches that the wick structure is formed as a plurality of grooves that are parallel to each other (as shown in Figure 3b and as a result of forming the grooves using the roller shown in Figures 3A & 4A) or as a plurality of grooves that intersect each other (as a result of using the roller shown in Figure 4B) for the same purpose of pumping the liquid phase of the working fluid (per Paragraph 0021), ultimately ensuring proper operation of the vapor chamber.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to form the plurality of grooves parallel to each other or intersecting each other, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. pumping the liquid phase of the working fluid, ultimately ensuring proper operation of the vapor chamber, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Hoffman, by trying to form the multiple grooves intersecting each other, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 2, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches wherein the wick structure is a plurality of grooves (micro grooves, per Hoffman’s Paragraph 0080).
Regarding Claim 3, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 2 and further teaches the wick structure being made of a combination of different materials (i.e. copper and ceramic since the micro grooves would be formed on the surface of the metal-copper plate and the ceramic plate).
Regarding Claim 4, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches wherein the ceramic plate is made of aluminum oxide (aluminum oxide Al2O3 per Tan’s Paragraph 0073, first sentence), the wick structure including multiple grooves being formed on one face of the ceramic plate (micro grooves, per Hoffman’s Paragraph 0080).
Regarding Claim 5, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches wherein the support structure is connected to the ceramic plate by diffusion bonding (per Hoffman’s Paragraph 0096, last sentence, and consistent with the manner in which Tan’s connects the two plates together per Tan’s Paragraph 0074).
Regarding Claim 6, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches the support structure being formed on one face of the metal plate to protrude toward the ceramic plate and abut against and support the ceramic plate (as shown in Hoffman’s Figure 8).
The recitation of “formed… by way of punching processing or by way of cutting processing” is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Hoffman as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding Claim 8, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches wherein the support structure is made of copper (since the metal plate is formed of copper, per Hoffman’s Paragraph 0096, lines 7-10), a porous structure layer formed of sintered powder being disposed on outer side of the copper post (sintered metal powders, per Hoffman’s Paragraph 0084 and claim 32).
Regarding Claim 9, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches wherein the metal plate is made of (copper, per Hoffman’s Paragraph 0096, lines 7-10).
Regarding Claims 10 and 11, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 but fails to explicitly teach whether widths of two ends of the grooves are equal to each other as to claim 10 or unequal to each other as to claim 11.
Hoffman as modified does however teach that the grooves forming the wick are formed as to effectively pump the liquid phase of the working fluid from the condensing region towards the evaporation region thus ensuring proper operation of the vapor chamber. A skilled artisan would have recognized that the width of two ends of the grooves, i.e. the widths of the two longitudinal ends of each groove, can either have the same width or different width.
Therefore, when there are a finite number of identified, predictable solutions, i.e. widths of two ends of the grooves are equal to each other as to claim 10 or unequal to each other as to claim 11, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. as to effectively pump the liquid phase of the working fluid from the condensing region towards the evaporation region thus ensuring proper operation of the vapor chamber, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
 as to claim 10 or being unequal to each other as to claim 11, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Response to Arguments
Applicant's arguments, see remarks filed 07/30/2021, have been fully considered but they are not persuasive.
Applicant argues that in regards to claim 1 that in Tan, regardless of whether a dielectric layer is used or not, a metal layer has to be disposed on the ceramic plate with the heat source attached to the metal layer and thus consequently there will be a mismatch of coefficient of thermal expansion between the metal layer and the ceramic plate which will inevitably cause cracks at the interface of the metal layer and the ceramic plate and ultimately increasing thermal resistance at the interface. Applicant points out that if a skilled artisan is not concerned about the problem of direct attachment of the heat source, the skilled artisan then has no reason to employ ceramic as the material of the second plate.
These arguments are respectfully traversed. The Office respectfully asserts that Hoffman as modified above teaches claim 1. To clarify, Tan explicitly teaches in Paragraphs 0016 & 0073 that employing ceramic as the material of the second plate allows for direct attachment of the heat generating component while avoiding bonding Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In other words, since the claim does not require that the coefficient of thermal expansion at every interface must match, a skilled artisan would indeed found it obvious to employ ceramic as the material of the second plate in Hoffman as to be able to attach the heat source to the ceramic plate without using a dielectric or insulative layer thus avoiding bonding reliability issues and/or a decrease of thermal conductivity due to the additional dielectric or insulative layer.
Applicant further argues in regards to claim 1 that Tan and Lee fail to teach or suggest using the same ceramic material for the ceramic plate and the package of the heat source not that they employ matching coefficients of thermal expansion as to avoid cracking at the interface between the materials.
These arguments are respectfully traversed. As stated above, the claim does not require matching coefficient of thermal expansion at the interfaces between the different materials or that the ceramic material of the heat source packaging has to be the same as the ceramic material of the ceramic plate. As stated above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). To this point, Lee explicitly teaches that packaging the heat source in a 
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1-6 and 8-11 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763
           /JIANYING C ATKISSON/           Supervisory Patent Examiner, Art Unit 3763